DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, 8-10, 12, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al., US 2021/0124919 A1 (Balakrishnan), and further in view of Jones, US 2021/0165964 A1 (Jones).
Regarding claim 1, Balakrishnan teaches a method comprising: 
receiving a training data set comprising a plurality of document images (classifiers trained on a particular set of documents) ([0055]), 
wherein each document image of the plurality of document images is associated with respective metadata (metadata) ([0078]) identifying a document field (metadata including characteristics for characteristics of the invariable attributes) ([0078]) containing a variable text (data formats for information entered into the subject document) ([0078] and [0107]); 
generating (generating an evaluation of the authenticity of the subject document) ([0085]) a first heat map (generating a heat map) ([0085]) represented by a data structure comprising a plurality of heat map elements (represented by one or more attributes and content of the subject document) ([0085]) corresponding to a plurality of document image pixels (images from the subject document; wherein images contain pixels) ([0081-0082]), wherein each heat map element (represented by one or more attributes and content of the subject document depicted for a heat map) ([0085]) in which the document field (document field name or label) ([0080]) contains a document image pixel associated with the heat map element (heat map indicating a level of confidence in the authenticity of one or more attributes of the subject document) ([0085]); 
receiving an input document image (receive an image of a subject document) ([0067]); and 
identifying, within the input document image (identifying within the subject document) ([0067-0068]), a candidate region (identify invariable attributes of the subject document) ([0068]) comprising the document field (field name or label) ([0080]), wherein the candidate region comprises a plurality of input document image pixels (wherein the region comprises images of the document image as attributes and content) ([0081]) corresponding to heat map elements satisfying a threshold condition (heat map indicating a level of confidence in the authenticity of one or more attributes of the subject document, and if the score exceeds a threshold value then accepting the subject document as valid; i.e. the specified type of document is valid) ([0085-0086]).  
However, Balakrishnan does not explicitly teach that the heat map is generated “by processing the plurality of document images” or that the heat map “stores a counter of a number of document images”.
Jones teaches a method for classification of textual documents ([0031]); wherein generating a heat map based on the plurality of document images (Fig. 2; [0048]); and wherein the heat map shows a count of the number of images (Fig. 2; [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Balakrishnan to include a heat map based on a plurality of documents and their counts since it allows for accurate classification (Jones; [0067]).

Regarding claim 2, Balakrishnan teaches wherein the candidate region (identify invariable attributes of the subject document) ([0068]) is identified using a plurality of heat maps (wherein heat maps for each document are used to determine the validity of the specified document and type; wherein if the score does not exceed performing other review of the subject, such as considering different attributes) ([0085-0087]), the plurality of heat maps comprising the first heap map and one or more additional heat maps (wherein the plurality of heat maps includes the first generated heat map and then additional heat maps can be generated if the first one isn’t over a predetermined threshold) ([0085-0087]), wherein the each of the plurality of heat maps identify a potential document field location corresponding to the document field (wherein the heat maps provide where attributes should be if over the threshold value; wherein the attributes can be a field name or label) ([0080-0081] and [0084-0087]) (wherein the attributes can be searched for a specific locations) ([0123]).  

Regarding claim 3, Balakrishnan teaches wherein each of the plurality of heat maps (wherein heat maps for each document are used to determine the validity of the specified document and type; wherein if the score does not exceed performing other review of the subject, such as considering different attributes) ([0085-0087]) identify the potential document field location (wherein the heat maps provide where attributes should be if over the threshold value; wherein the attributes can be a field name or label) ([0080-0081] and [0084-0087]) (wherein the attributes can be searched for a specific locations) ([0123]) relative to a respective reference element in each of the plurality of heat maps (which can include relative to an invariable attribute) ([0059], [0070], and [0078]).

Regarding claim 5, Balakrishnan teaches wherein the respective reference element comprises one or more of a predefined word, or a predefined graphical element (wherein the element can be a graphical or textual element) ([0059]).  

Regarding claim 8, see the rejection made to claim 1, as well as prior art Balakrishnan for a system (system 400) (Fig. 4; [0316]) comprising: a memory device storing instructions (modules 402 are stored in a memory 420 that contain instructions) (Fig. 4; [0316]); a processing device coupled to the memory device (processor(s) 430 connected to the memory 420) (Fig. 4; [0316]), the processing device to execute the instructions (processor(s) 430 for purposes of accessing and executing a set of instructions) (Fig. 4; [0316]), for they teach all the limitations within this claim.
Regarding claim 9, see the rejection made to claim 2, as well as prior art Balakrishnan for a system (system 400) (Fig. 4; [0316]) comprising: a memory device storing instructions (modules 402 are stored in a memory 420 that contain instructions) (Fig. 4; [0316]); a processing device coupled to the memory device (processor(s) 430 connected to the memory 420) (Fig. 4; [0316]), the processing device to execute the instructions (processor(s) 430 for purposes of accessing and executing a set of instructions) (Fig. 4; [0316]), for they teach all the limitations within this claim.
Regarding claim 10, see the rejection made to claim 3, as well as prior art Balakrishnan for a system (system 400) (Fig. 4; [0316]) comprising: a memory device storing instructions (modules 402 are stored in a memory 420 that contain instructions) (Fig. 4; [0316]); a processing device coupled to the memory device (processor(s) 430 connected to the memory 420) (Fig. 4; [0316]), the processing device to execute the instructions (processor(s) 430 for purposes of accessing and executing a set of instructions) (Fig. 4; [0316]), for they teach all the limitations within this claim.
Regarding claim 12, see the rejection made to claim 5, as well as prior art Balakrishnan for a system (system 400) (Fig. 4; [0316]) comprising: a memory device storing instructions (modules 402 are stored in a memory 420 that contain instructions) (Fig. 4; [0316]); a processing device coupled to the memory device (processor(s) 430 connected to the memory 420) (Fig. 4; [0316]), the processing device to execute the instructions (processor(s) 430 for purposes of accessing and executing a set of instructions) (Fig. 4; [0316]), for they teach all the limitations within this claim.

Regarding claim 15, see the rejection made to claim 1, as well as prior art Balakrishnan for a non-transitory computer-readable storage medium comprising instructions (instructions may be stored on a non-transitory computer-readable medium) ([0375]) that, when executed by a processing device (and executed by a programmed processor or processing element) ([0375]), cause the processing device (cause the processing element to execute instructions for certain functions) ([0375]), for they teach all the limitations within this claim.
Regarding claim 16, see the rejection made to claim 2, as well as prior art Balakrishnan for a non-transitory computer-readable storage medium comprising instructions (instructions may be stored on a non-transitory computer-readable medium) ([0375]) that, when executed by a processing device (and executed by a programmed processor or processing element) ([0375]), cause the processing device (cause the processing element to execute instructions for certain functions) ([0375]), for they teach all the limitations within this claim.
Regarding claim 17, see the rejection made to claim 3, as well as prior art Balakrishnan for a non-transitory computer-readable storage medium comprising instructions (instructions may be stored on a non-transitory computer-readable medium) ([0375]) that, when executed by a processing device (and executed by a programmed processor or processing element) ([0375]), cause the processing device (cause the processing element to execute instructions for certain functions) ([0375]), for they teach all the limitations within this claim.
Regarding claim 19, see the rejection made to claim 5, as well as prior art Balakrishnan for a non-transitory computer-readable storage medium comprising instructions (instructions may be stored on a non-transitory computer-readable medium) ([0375]) that, when executed by a processing device (and executed by a programmed processor or processing element) ([0375]), cause the processing device (cause the processing element to execute instructions for certain functions) ([0375]), for they teach all the limitations within this claim.

Claim(s) 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al., US 2021/0124919 A1 (Balakrishnan), Jones, US 2021/0165964 A1 (Jones), and further in view of Ammar et al., US 2020/0364451 A1 (Ammar).
Regarding claim 4, Balakrishnan teaches metadata including characteristics for characteristics of the invariable attributes ([0078]). Jones teaches that the text document may be read in from metadata associated with the text document ([0043]). However, neither explicitly teaches “wherein the metadata in the training data set defines a marked up document field location corresponding to the document field for each document image of the plurality of document images”.
Ammar teaches a system configured with capabilities and functionality for determining a hierarchical layout associated with a document ([0018]); and wherein the metadata in the training data (training data may include training metadata) ([0055]) set defines a marked up document field location (metadata that indicates layout of the generated document including field locations; which can be labeled by one or more users) ([0055]) corresponding to the document field (corresponding to field locations) ([0055]) for each document image of the plurality of document images (for one or more digital documents) ([0055]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include metadata that defines a marked up document since it helps to determine documents that should be linked, which may reduce time spent by a user in determining whether documents are related and/or enable multi-document analysis and processing (Ammar; [0057]).

Regarding claim 11, see the rejection made to claim 4, as well as prior art Balakrishnan for a system (system 400) (Fig. 4; [0316]) comprising: a memory device storing instructions (modules 402 are stored in a memory 420 that contain instructions) (Fig. 4; [0316]); a processing device coupled to the memory device (processor(s) 430 connected to the memory 420) (Fig. 4; [0316]), the processing device to execute the instructions (processor(s) 430 for purposes of accessing and executing a set of instructions) (Fig. 4; [0316]), for they teach all the limitations within this claim.

Regarding claim 18, see the rejection made to claim 4, as well as prior art Balakrishnan for a non-transitory computer-readable storage medium comprising instructions (instructions may be stored on a non-transitory computer-readable medium) ([0375]) that, when executed by a processing device (and executed by a programmed processor or processing element) ([0375]), cause the processing device (cause the processing element to execute instructions for certain functions) ([0375]), for they teach all the limitations within this claim.

Claim(s) 6, 7, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al., US 2021/0124919 A1 (Balakrishnan), Jones, US 2021/0165964 A1 (Jones), and further in view of Torres, US 2021/0149993 A1 (Torres).
Regarding claim 6, Balakrishnan teaches further comprising: extracting a content of each document image of the plurality of document images (identify and/or extract invariable attributes of the subject document) ([0068]) (wherein the region comprises images of the document image as attributes and content) ([0081]), wherein the content is included in the potential document field location (the identified/extracted data from the subject document may represent the data or information contained in the fields associated with the invariable attributes) ([0108]) (wherein the attributes can be searched for a specific locations) ([0123]). Jones teaches a method for classification of textual documents ([0031]). However, neither explicitly teach analyzing the content of each document image using Byte Pair Encoding (BPE) tokens.
Torres teaches at least one processor may obtain a document comprising text tokens (Abstract); and wherein analyzing the content of each document image using Byte Pair Encoding (BPE) tokens (tokenization technique to segment input text; the tokenization process may utilize various tokenization techniques including byte-pair encoding (BPE)) ([0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include using BPE since it decreases time and cost of manual entry of data from paper documents into a computerized system (Torres; [0039]).

Regarding claim 7, Torres teaches wherein analyzing the content comprises: representing the content of each document image using BPE tokens to derive tokenized content for each document image (deriving a plurality of text tokens; tokenization technique to segment input text; the tokenization process may utilize various tokenization techniques including byte-pair encoding (BPE)) ([0027]); generating vector representation of the tokenized content for each document image (converting the text tokens into vectors of real numbers) ([0028-0029]) (for the documents) ([0018-0020]); calculating a distance between a pair of vector representation of the tokenized content from two document images of the plurality of document images (calculating a distance between vector representations of the tokenized text) ([0027-0029]); and in response to determining that the distance is less than a predefined value (determining the vector representations have a smaller distance in the vector space than two other word embeddings) ([0029] and [0050]), indicating that the potential document field location is likely to be correct (determining the field is correct based on the field preserving contextual similarity of words) ([0029] and [0050]).

Regarding claim 13, see the rejection made to claim 6, as well as prior art Balakrishnan for a system (system 400) (Fig. 4; [0316]) comprising: a memory device storing instructions (modules 402 are stored in a memory 420 that contain instructions) (Fig. 4; [0316]); a processing device coupled to the memory device (processor(s) 430 connected to the memory 420) (Fig. 4; [0316]), the processing device to execute the instructions (processor(s) 430 for purposes of accessing and executing a set of instructions) (Fig. 4; [0316]), for they teach all the limitations within this claim.
Regarding claim 14, see the rejection made to claim 7, as well as prior art Balakrishnan for a system (system 400) (Fig. 4; [0316]) comprising: a memory device storing instructions (modules 402 are stored in a memory 420 that contain instructions) (Fig. 4; [0316]); a processing device coupled to the memory device (processor(s) 430 connected to the memory 420) (Fig. 4; [0316]), the processing device to execute the instructions (processor(s) 430 for purposes of accessing and executing a set of instructions) (Fig. 4; [0316]), for they teach all the limitations within this claim.

Regarding claim 20, see the rejection made to claim 6, as well as prior art Balakrishnan for a non-transitory computer-readable storage medium comprising instructions (instructions may be stored on a non-transitory computer-readable medium) ([0375]) that, when executed by a processing device (and executed by a programmed processor or processing element) ([0375]), cause the processing device (cause the processing element to execute instructions for certain functions) ([0375]), for they teach all the limitations within this claim.

Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al., US 2021/0124919 A1 (Balakrishnan), and further in view of Ammar et al., US 2020/0364451 A1 (Ammar).
Regarding claim 21, Balakrishnan teaches a method comprising: 
receiving a training data set comprising a plurality of documents (classifiers trained on a particular set of documents) ([0055]), wherein each document of the plurality of documents is associated with a plurality of field (metadata including characteristics for characteristics of the invariable attributes) ([0078]) (field name or label) ([0080]); 
for a given field of the plurality of fields in a given document of the plurality of documents (one or more data fields to be identified for a subject document) ([0063-0064]), determining whether a particular combination (one or more of the data fields or text inserted in the field) ([0064]), existing on the given document (existing on the subject document) ([0064]), of relative positions of additional one or more fields relative to the given field (attributes that are present in a number of templates; wherein some attributes are searched for at specific locations in a subject document) ([0123-0124]) is repeated on one or more additional documents (keywords that are qualified as attributes that repeat across documents) ([0235]); 
responsive to determining that the particular combination is not repeated on any additional documents, designating the given field as being incorrectly (if the attributes do not repeat across documents then it does not match the template and thus the field is incorrect with the specified document) ([0235] and [0252-0255]); and 
responsive to determining that the particular combination is repeated on one or more additional documents (keywords that are qualified as attributes that repeat across documents) ([0235]), determining whether a different combination of relative positions of the additional one or more fields (one or more of the data fields or text inserted in the field) ([0064]) relative to the given field exists on two or more other documents (selecting additional attributes to determine if they exist in other documents) ([0240] and [0252-0255]), wherein: 
responsive to determining that the different combination does not exist on two or more other documents (determining that the attributes do not match different document types) ([0127]), designating the given field as being correctly (designating that the original match is correct) ([0102-0119]); and 
responsive to determining that the different combination exists on two or more other documents, designating the given field as being inconsistently (if the attributes match more than one type of document then the field is incorrect of the type of subject document) ([0102-0119]).
However, Balakrishnan does not explicitly teach wherein a user marks the fields.
Ammar teaches a system configured with capabilities and functionality for determining a hierarchical layout associated with a document ([0018]); and wherein a user can provide a plurality of user marked fields (the user may indicate labels of one or more sections of one or more documents; wherein the sections can include field locations) ([0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include a marked up document since it helps to determine documents that should be linked, which may reduce time spent by a user in determining whether documents are related and/or enable multi-document analysis and processing (Ammar; [0057]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov